Case: 1:20-cv-00099-SNLJ Doc. #: 29 Filed: 08/16/21 Page: 1 of 1 PageID #: 1079

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

STATE OF MISSOURI,                           )
ex rel. ERIC S. SCHMITT, in his official     )
capacity as Missouri Attorney General,       )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Case No. 1:20CV00099 SNLJ
                                             )
THE PEOPLE’S REPUBLIC OF CHINA,              )
THE COMMUNIST PARTY OF CHINA,                )
NATIONAL HEALTH COMMISSION                   )
OF THE PEOPLE’S REPUBLIC OF                  )
CHINA, MINISTRY OF EMERGENCY                 )
MANAGEMENT OF THE PEOPLE’S                   )
REPUBLIC OF CHINA, MINISTRY OF               )
CIVIL AFFAIRS OF THE PEOPLE’S                )
REPUBLIC OF CHINA, PEOPLE’S                  )
GOVERNMENT OF HUBEI                          )
PROVINCE, PEOPLE’S GOVERNMENT                )
OF WUHAN CITY, WUHAN INSTITUTE               )
OF VIROLOGY, and CHINESE                     )
ACADEMY OF SCIENCES,                         )
                                             )
       Defendants.                           )

                              CLERK’S ENTRY OF DEFAULT
       This matter is before the Clerk of Court on Plaintiff’s Motion for Entry of Clerk's Default
against Defendants Communist Party of China, the Chinese Academy of Sciences, and the Wuhan
Institute of Virology [ECF No. 26] pursuant to Fed.R.Civ.P. 55(a). The record reflects service of
summons upon said Defendants on May 18, 2021, by electronic means as ordered by the Court.
Defendants have failed to file an answer or other responsive pleading within the time required by
Fed. R. Civ. P. 12.
       Accordingly,
       IT IS HEREBY ORDERED that Plaintiff’s Motion for Entry of Clerk's Default against
Defendants Communist Party of China, the Chinese Academy of Sciences, and the Wuhan Institute
of Virology [ECF No. 26] is GRANTED and the default of said defendants is hereby entered.
         Dated this 16th day of August, 2021.




                                                      LORI MILLER YOUNG
                                                      CHIEF DEPUTY CLERK
